

EMPLOYMENT AGREEMENT


This employment agreement (the “Agreement”) is made as of the 2nd day of August,
2006 by and between Joseph Truitt (hereinafter referred to as the “Employee”)
and Lev Pharmaceuticals, Inc., a Delaware corporation.
 
WITNESSETH:
 
WHEREAS, Lev Pharmaceuticals, Inc. and its subsidiaries (the “Company”) are
engaged in the business of developing and commercializing therapeutic products
for the treatment of inflammatory diseases, and other related enterprises; and
 
WHEREAS, the Company desires to continue the employment the Employee for the
purpose of securing for the Company the experience, ability and services of the
Employee; and
 
WHEREAS, the Employee desires to continue employment with the Company pursuant
to the terms and conditions herein set forth, superseding all prior oral and
written employment agreements and term sheets and letters between the Company,
its subsidiaries and/or predecessors and Employee, except as specifically set
forth herein.
 
NOW, THEREFORE, it is mutually agreed by and between the parties hereto as
follows:
 
ARTICLE I
 
DEFINITIONS
 
1.1  Accrued Compensation. “Accrued Compensation” shall mean an amount which
shall include all amounts earned or accrued through the “Termination Date” (as
defined below) but not paid as of the Termination Date, including (i) Base
Salary, (ii) reimbursement for business expenses incurred by the Employee on
behalf of the Company, pursuant to the Company’s expense reimbursement policy in
effect at such time, (iii) expense allowance, and (iv) vacation pay per Company
Policy.
 
1

--------------------------------------------------------------------------------


 
1.2  Cause. “Cause” shall mean: (i) willful disobedience by the Employee of a
reasonable, material and lawful instruction of the Board of Directors or the
Chief Executive Officer of the Company consistent with the duties and functions
of Employee’s position; (ii) conviction of the Employee of any misdemeanor
involving fraud or embezzlement or similar crime, or any felony; (iii) fraud,
gross negligence or willful misconduct in the performance of any material duties
to the Company; (iv) or a violation of any material provision of this Agreement
or the Confidentiality Agreement, as defined below; or (v) excessive absences
from work, other than for illness or Disability; provided that the Company shall
not have the right to terminate the employment of Employee pursuant to the
foregoing clauses (i), (iii), (iv) or (v) above unless written notice specifying
such breach shall have been given to the Employee and, in the case of breach
which is capable of being cured, the Employee shall have failed to cure such
breach within thirty (30) days after his receipt of such notice.
 
1.3  Continuation Benefits. “Continuation Benefits” shall be the continuation of
the Benefits, as defined in Section 5.1, for the period from the Termination
Date to end of the month in which the final Severance Payment (as defined below)
installment is payable (the “Continuation Period”), at the Company's expense,
less any normal payroll deductions, on behalf of the Employee and his
dependents; provided, however, if any of the Benefits required to be provided by
the Company during the Continuation Period under the Company’s benefit plans
are, pursuant to the terms of such plans, not available to non-employees of the
Company, the Company, at its sole cost and expense, less any normal payroll
deductions, shall be required to provide such benefits as shall be reasonably
available and substantially similar to the benefits provided to employees of the
Company. The Company’s obligation hereunder with respect to the foregoing
benefits shall also be limited to the extent that if the Employee obtains such
benefits pursuant to a subsequent employer's benefit plan, the Company may
reduce the coverage of any benefits it is required to provide the Employee
hereunder as long as the aggregate coverage and benefits of the combined benefit
plans is no less favorable to the Employee than the coverage and benefits
required to be provided hereunder. This definition of Continuation Benefits
shall not be interpreted so as to limit any benefits to which the Employee, his
dependents or beneficiaries may be entitled under any of the Company’s employee
benefit plans, programs or practices following the Employee’s termination of
employment, including, without limitation, retiree medical and life insurance
benefits.  
 
2

--------------------------------------------------------------------------------


 
1.4  Disability. “Disability” shall mean a physical or mental infirmity which
impairs the Employee's ability to substantially perform his duties with the
Company for a period of ninety consecutive days, and the Employee has not
returned to his full time employment prior to the Termination Date as stated in
the “Notice of Termination” (as defined below).
 
1.5  Notice of Termination. “Notice of Termination” shall mean a written notice
from the Company, or the Employee, of termination of the Employee's employment
which indicates the specific termination provision in this Agreement relied
upon, if any, and which sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Employee's
employment under the provision so indicated.
 
3

--------------------------------------------------------------------------------


 
1.6  Severance Payment. “Severance Payment” shall mean an amount equal to twelve
months of Employee’s Base Salary in effect on the Termination Date. The
Severance Payment shall be payable as provided in Section 8.
 
1.7  Termination Date. Termination Date shall mean (i) in the case of the
Employee's death, his date of death; and (ii) in all other cases, the date
specified in the Notice of Termination; provided, however, (A) if the Employee’s
employment is terminated by the Company pursuant to Section 8.1(c), the date
specified in the Notice of Termination shall be at least 30 days from the date
the Notice of Termination is given to the Employee and (ii) that in the case of
Disability, the Employee shall not have returned to the full-time performance of
his duties during such period of at least 30 days.
 
ARTICLE II
 
EMPLOYMENT
 
2.1  Subject to and upon the terms and conditions of this Agreement, the Company
hereby agrees to continue the employment of Employee, and the Employee hereby
accepts such employment, in the capacity of Vice President - Sales and
Marketing.
 
4

--------------------------------------------------------------------------------


 
ARTICLE III
 
DUTIES
 
3.1  The Employee shall, during the term of his employment with the Company, and
subject to the direction and control of the Chief Executive Officer and the
Board, report directly to the Chief Executive Officer of the Company and shall
exercise such authority, perform such duties and functions and discharge such
responsibilities as are reasonably associated with his position or as may be
reasonably assigned or delegated to him from time to time by the Chief Executive
Officer or the Board, consistent with his position as Vice President - Sales and
Marketing. Employee shall perform, in conjunction with the Company’s management,
to the best of his ability the following services and duties for the Company and
its subsidiary corporations (by way of example, and not by way of limitation)
those duties attendant to the position with the Company for which he was hired
or appointed, including (without limitation):
 
(i)        Monitor and update competition and generate competitive analyses;
 
(ii)       Product marketing, including generating literature and collateral
materials; and
 
(iii)      Managerial oversight of the Company’s sales and marketing
departments, subject to the directions of the Company’s CEO and Board of
Directors
 
3.2  During the term of this Agreement and excluding periods of vacation and
sick leave to which the Employee is entitled, the Employee agrees to devote full
business time and attention to the affairs of the Company and, to the extent
necessary to discharge the responsibilities assigned hereunder, use his best
efforts in the performance of his duties for the Company and any subsidiary
corporation of the Company. During the term of this Agreement the Employee may,
so long as it does not materially interfere with his duties hereunder: (i)
subject to Article VI hereof, serve on the board of directors (or equivalent
bodies) of civic, non-profit, or charitable organizations or entities
unaffiliated with the Company, (ii) deliver lectures or otherwise participate in
speaking engagements, and (iii) manage his personal investments and affairs.
 
5

--------------------------------------------------------------------------------


 
3.3  Employee shall be based out of Philadelphia, Pennsylvania metropolitan area
and undertake regular travel to the Company’s offices, currently located in New
York City, New York, and such other occasional travel within or outside the
United States as is or may be reasonably necessary in the interests of the
Company.
 
ARTICLE IV
 
COMPENSATION
 
4.1  During the term of this Agreement, Employee shall be compensated at the
rate of $240,000 per annum (the “Base Salary”). Employee shall be paid a
one-time signing bonus of $30,000 on the date this Employment Agreement is
executed by Employee and Company.
 
4.2  The Company shall deduct from Employee’s compensation all federal, state,
and local taxes which it may now or may hereafter be required to deduct under
applicable law.
 
4.3  Provided Employee remains in the employment of the Company pursuant to this
Agreement and satisfactorily performs his obligations hereunder, Employee shall
be entitled to receive an annual bonus (the “Bonus”) of up to 35% of the Base
Salary to be determined based on attainment of performance criteria to be
approved by the Board. The Bonus, if earned, shall be payable within thirty (30)
days after each anniversary of the Commencement Date and may be paid, in the
discretion of the Board, in cash or shares of the Company’s common stock.
 
6

--------------------------------------------------------------------------------


 
4.4  Employee may receive such other additional compensation as may be
determined from time to time by the Board including bonuses and other long term
compensation plans. Nothing in this subparagraph 4.3 shall be deemed or
construed to require the Board to award any bonus or additional compensation.
 
ARTICLE V
 
BENEFITS

5.1  During the term hereof, the Company shall provide Employee with the
following benefits, as such benefits may change from time to time (the
“Benefits”): (i) group health care and insurance benefits as generally made
available to the Company’s management; and (ii) such other benefits (including
insurance related benefits, holiday, sick leave, personal days, etc.) obtained
by the Company or made generally available to the Company’s management;
 
5.2  In addition, the Company shall reimburse Employee, upon presentation of the
Company’s standard expense report accompanied by appropriate vouchers and other
suitable documentation, incurred by Employee on behalf of the Company, provided
such expenditure is consistent with Company policy.
 
5.3  In the event the Company wishes to obtain Key Man life insurance on the
life of Employee, Employee agrees to cooperate with the Company in completing
any applications necessary to obtain such insurance and promptly submit to such
physical examinations and furnish such information as any proposed insurance
carrier may request.
 
5.4  For the term of this Agreement, Employee shall be entitled to paid vacation
at the rate of twenty (20) days per annum.
 
7

--------------------------------------------------------------------------------


 
ARTICLE VI
 
NON-DISCLOSURE AND RESTRICTIVE COVENANTS
 
6.1  All terms and provisions of the Employee Confidentiality, Non-Solicitation
and Invention Assignment Agreement by and between the Employee and the Company
dated July 27, 2006 (the “Confidentiality Agreement”) are hereby incorporated
into this Agreement in full. Notwithstanding the foregoing, the Confidentiality
Agreement shall remain in full force and effect according to its terms.
 
6.2  In addition to the obligations of the Employee pursuant to the
Confidentiality Agreement, Employee hereby agrees that while Employee is
employed by the Company, and for a period of one (1) year following termination
of employment, Employee will not, either directly or indirectly, either as a
principal, agent, employee, independent contractor, employer, partner or
shareholder (other than as an owner of 2% or less of the stock of a public
corporation) enter into or become associated with or engage in any other
business, which business is primarily involved in (i) developing and/or
commercializing, directly or indirectly, therapeutic products for the treatment
of inflammatory diseases, including, but not limited to (A) products based on
C1-esteraste inhibitor or (B) products to treat medical indications including,
without limitation, hereditary angioedema, acute myocardial infarction, and
other conditions in which inflammation is known or believed to play an
underlying role and for which the Company has initiated development or was in
the process of developing; or (ii) is otherwise engaged in the same or similar
business as the Company in direct competition with the Company, or which the
Company was in the process of developing during the term of Employee’s
employment with the Company and was, or reasonably should have been, known by
Employee (in light of Employee’s position with the Company). If any court shall
hold that the duration of non-competition or any other restriction contained in
this Article VI is unenforceable, it is our intention that same shall not
thereby be terminated but shall be deemed amended to delete therefrom such
provision or portion adjudicated to be invalid or unenforceable or, in the
alternative, such judicially substituted term may be substituted therefor.
 
8

--------------------------------------------------------------------------------


 
ARTICLE VII
 
TERM
 
7.1  This Agreement shall be effective upon execution by both parties hereto and
the employment term (the “Term”) shall commence on August 2, 2006 (the
“Commencement Date”). The Term shall continue until this Agreement is terminated
by either the Company or Employee in accordance with the terms and conditions
set forth in Article VIII.
 
7.2  Upon termination of the Employee’s employment with the Company, the Company
shall pay Employee, in addition to any other payments due hereunder, the amounts
due under Article VIII. The terms of the Confidentiality Agreement and the
covenants set forth in Article VI and in Section 8.6 shall survive any
termination or expiration of this Agreement.
 
ARTICLE VIII
 
TERMINATION
 
8.1  The Company may terminate this Agreement by giving a Notice of Termination
to the Employee in accordance with this Agreement:
 

  a.  for Disability;

     

  b. for Cause

     

 
c.
without Cause.

 
9

--------------------------------------------------------------------------------


 
8.2  Employee may terminate this Agreement at any time by giving a Notice of
Termination to the Company at least thirty days prior to the date on which such
termination is to be effective, in accordance with this Agreement.
 
8.3   If the Employee’s employment with the Company shall be terminated, the
Company shall pay and/or provide to the Employee the following compensation and
benefits:
 

 
a.
if the Employee was terminated by the Company for Cause, or if the Employee
terminates the Agreement, the Accrued Compensation;

     

 
b.
if the Employee was terminated by the Company for Disability, the Accrued
Compensation, the Severance Payment and the Continuation Benefits;

     

 
c.
if termination was due to the Employee’s death, the Accrued Compensation; or

     

 
d.
if the Employee was terminated by the Company without Cause, (i) the Accrued
Compensation; (ii) the Severance Payment; and (iii) the Continuation Benefits.

 
8.4  The amounts payable under Section 8.3, shall be paid as follows:
 

  a. 
Accrued Compensation shall be paid within ten days of the Termination Date (or
earlier, if required by applicable law).

     

  b.
If the Continuation Benefits are paid in cash, the aggregate amount of the
Continuation Benefits shall be made on the first day of each month during the
Continuation Period (or earlier, if required by applicable law).

     

 
c.
The Severance Payments shall be paid in equal installments on the Company’s
regular pay dates over the period during which the Severance Payments are made,
commencing on the first regular pay date after the Termination Date (or earlier,
if required by applicable law);

 
10

--------------------------------------------------------------------------------


 
8.5  The Employee shall not be required to mitigate the amount of any payment,
including the value of any Continuation Benefit, provided for in this Agreement
by seeking other employment or otherwise and no such payment shall be offset or
reduced by the amount of any compensation or benefits provided to the Employee
in any subsequent employment except as provided in Sections 1.3.
 
8.6  For a period of three years following the termination of this Agreement,
Employee agrees that he will not make any negative or derogatory statements in
verbal, written, electronic or any other form about the Company, including, but
not limited to, a negative or derogatory statement made in, or in connection
with, any article or book, on a website, in a chat room or via the internet
except where such statement is required by law or regulation. During such three
year period, none of the executive officers and directors shall make any
negative or derogatory statements in verbal, written, electronic or any other
form about the Employee, including, but not limited to, a negative or derogatory
statement made in, or in connection with, any article or book, on a website, in
a chat room or via the internet except where such statement is required by law
or regulation.
 
11

--------------------------------------------------------------------------------


 
ARTICLE IX
 
TERMINATION OF PRIOR AGREEMENTS
 
9.1  This Agreement, and the stock option, bonus plan and benefit plans, sets
forth the entire agreement between the parties and supersedes all prior
agreements, letters and understandings between the parties, whether oral or
written prior to the effective date of this Agreement except for existing stock
option agreements and the Confidentiality Agreement.
 
ARTICLE X
 
STOCK OPTIONS
 
10.1  As an inducement to Employee to enter into this Agreement the Company
hereby grants, as of the date of this Agreement, to Employee options to purchase
shares of the Company’s Common Stock, $.01 par value, as follows:
 
Subject to the terms and conditions of the Company’s 2004 Omnibus Incentive
Compensation Plan (the “Plan”), and the terms and conditions set forth in the
Stock Option Agreement which are incorporated herein by reference, the Employee
is hereby granted options to purchase 600,000 shares of the Company’s Common
Stock, which options shall be subject to the following vesting requirements:
options to purchase 200,000 shares shall vest on the Commencement Date and
options to purchase an additional 400,000 shares shall vest in equal amounts of
100,000 on each of the first four anniversary dates of the Commencement Date
(the “Options”). Further, the vesting and duration of the Options shall be
subject to: (a) the condition that Employee continues to be an employee of the
Company and (b) the provisions of Sections 10.2 and 10.3 hereto. The exercise
price of the Options shall be equal to the closing price of the Company’s stock
on the Commencement Date and shall contain such other terms and conditions as
set forth in the stock option agreement. The foregoing Options shall be
qualified as incentive stock options to the maximum amount as allowed by law.
The Options provided for herein are not transferable by Employee and shall be
exercised only by Employee, or by his legal representative or executor, as
provided in the Plan. Such Options shall expire ten years from the Commencement
Date but shall sooner terminate as provided for in the Plan, except as otherwise
modified by this Agreement.
 
12

--------------------------------------------------------------------------------


 
10.2  In the event of a termination of Employee’s employment with the Company
pursuant to Section 8.1(c), notwithstanding anything herein or in any stock
option agreement to the contrary, the Employee’s right to purchase shares of
Common Stock of the Company pursuant to any stock option or stock option plan to
the extent vested as of the Termination Date, shall remain exercisable for a
period of three months following the Termination Date, but in no event after the
expiration of the exercise period. In the event of a termination of Employee’s
employment with the Company pursuant to Section 8.1(b), options granted and not
exercised as of the Termination Date shall terminate immediately and be null and
void. In the event of a termination of Employee’s employment with the Company
due to the Employee’s death, or Disability, the Employee’s (or his estate’s or
legal representative’s) right to purchase shares of Common Stock of the Company
pursuant to any stock option or stock option plan to the extent vested as of the
Termination Date shall remain exercisable for a period of twelve (12) months
following the Termination Date, but in no event after the expiration of the
exercise period. In the event of a termination of Employee’s employment with the
Company by the Employee, the Employee’s right to purchase shares of Common Stock
of the Company pursuant to any stock option or stock option plan to the extent
vested as of the Termination Date shall remain exercisable for a period of three
months following the Termination Date, but in no event after the expiration of
the exercise period.
 
13

--------------------------------------------------------------------------------


 
10.3  Notwithstanding the foregoing, in the event of a Change of Control (as
defined in the Plan), the Options granted hereunder shall become immediately
vested and exercisable in accordance with, and subject to, the terms and
conditions of the Plan.
 
ARTICLE XI
 
ARBITRATION AND INDEMNIFICATION
 
11.1  Any dispute arising out of the interpretation, application, and/or
performance of this Agreement with the sole exception of any claim, breach, or
violation arising under Article VI hereof shall be settled through final and
binding arbitration before a single arbitrator in the State of New York in
accordance with the Rules of the American Arbitration Association. The
arbitrator shall be selected by the American Arbitration Association and shall
be an attorney-at-law experienced in the field of corporate law. Any judgment
upon any arbitration award may be entered in any court, federal or state, having
competent jurisdiction of the parties.
 
11.2  The Company hereby agrees to indemnify, defend, and hold harmless the
Employee for any and all claims arising from or related to his employment by the
Company at any time asserted, at any place asserted, to the fullest extent
permitted by law. The provisions of this Section are in addition to and not in
lieu of any indemnification, defense or other benefit to which Employee may be
entitled by statute, regulation, common law or otherwise.
 
14

--------------------------------------------------------------------------------


 
ARTICLE XII
 
SEVERABILITY
 
If any provision of this Agreement shall be held invalid and unenforceable, the
remainder of this Agreement shall remain in full force and effect. If any
provision is held invalid or unenforceable with respect to particular
circumstances, it shall remain in full force and effect in all other
circumstances.
ARTICLE XIII
 
NOTICE
 
For the purposes of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when (a) personally delivered or (b) sent by (i) a nationally
recognized overnight courier service or (ii) certified mail, return receipt
requested, postage prepaid and in each case addressed to the respective
addresses as set forth below or to any such other address as the party to
receive the notice shall advise by due notice given in accordance with this
paragraph. All notices and communications shall be deemed to have been received
on (A) if delivered by personal service, the date of delivery thereof; (B) if
delivered by a nationally recognized overnight courier service, on the first
business day following deposit with such courier service; or (C) on the third
business day after the mailing thereof via certified mail. Notwithstanding the
foregoing, any notice of change of address shall be effective only upon receipt.
 
The current addresses of the parties are as follows:
 
IF TO THE COMPANY:
  Lev Pharmaceuticals, Inc.
122 East 42nd Street
Suite 2606
New York, NY 10168

 
15

--------------------------------------------------------------------------------


 
WITH A COPY TO:
  Victor J. DiGioia
Goldstein & DiGioia, LLP
45 Broadway
New York, NY 10006
     
IF TO THE EMPLOYEE:
  Joseph Truitt      

 
ARTICLE XIV
 
BENEFIT
 
This Agreement shall inure to, and shall be binding upon, the parties hereto,
the successors and assigns of the Company, and the heirs and personal
representatives of the Employee.
 
ARTICLE XV
 
WAIVER
 
The waiver by either party of any breach or violation of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
of construction and validity.
 
ARTICLE XVI
 
GOVERNING LAW
 
This Agreement has been negotiated and executed in the State of New York. The
law of the State of New York shall govern the construction and validity of this
Agreement.
 
ARTICLE XVII
 
JURISDICTION
 
Any or all actions or proceedings which may be brought by the Company or
Employee under this Agreement shall be brought in courts having a situs within
the State of New York, and Employee and the Company each hereby consent to the
jurisdiction of any local, state, or federal court located within the State of
New York.
 
16

--------------------------------------------------------------------------------


 
ARTICLE XVIII
 
ENTIRE AGREEMENT
 
This Agreement contains the entire agreement between the parties hereto. No
change, addition, or amendment shall be made hereto, except by written agreement
signed by the parties hereto.
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement and affixed
their hands and seals the day and year first above written.
 

        Lev Pharmaceuticals, Inc.  
   
   
    By:   /s/ Joshua D. Schein  

--------------------------------------------------------------------------------

Joshua D. Schein
Chief Executive Officer
   

 

        Employee  
   
   
      /s/ Joseph Truitt  

--------------------------------------------------------------------------------

Joseph Truitt
Employee
   

 
17

--------------------------------------------------------------------------------



